Title: To Thomas Jefferson from Bernard Peyton, 11 June 1821
From: Peyton, Bernard
To: Jefferson, Thomas


            Dear Sir,
            Richd
11 June 1821
          Your two esteemed favor’s of the 5th: & 8th: Inst: reached me this morning.I have delivered your letters to Mayo and Blum, & have paid the drafts contained in each.Your Tobacco from Lynchburg, say 7 Hhds, reached me some days ago, but such is the pressure of business at the Warehouses here, that it was not until saturday last that it come to my turn (for its like boys in a Mill) to be served, when they were inspected & sold, & a/c sales would now be rendered, but this is a holiday and the Inspectors not at the Ware Houses to make out the notes: by next mail you may expect to receive it. I regret to say that the order, culling, & management generally, of the Tobacco was most infamory, entirely too high, insomuch, that every Hhd: had already acquired a bad funcky smell.—4 of the Hhds: were refused, and 2 passed—the highest price $7.30, for two Hhds; which, with care & good management would have been $10 Tobacco, as would also our other.—the lowest price, for the    Hhd: $2.80, which was really scarcely worth having—I have procured the Books you wrote for & will forward them by the first opportunity. I could not find Ainsworth’s Dictionary in two volumes. The Herrings you wish forwarded to Lynchburg & Monticello, will purchase (I have sold out) I send by the first Boats; Shad are not to be had in the City.I have sold all the Nail rods I had, & have looked thro’ Town without finding such as you order, if you wish it, & they will be in time, will order them from the manufactory at Balto: where there are always a plenty on hand:—there is so little demand for them here that they are scarcely worth keeping, but if you are likely to want a  constant supply, would order them round regularly for you.Some days ago recd from Genl H. A. S. Dearborn of Boston a painting of you, which I forwarded immediately by Johnson’s Boat & hope it is safe to hand.When your drafts from Bedford appear they shall be honor’d.With great respect Sir, Your Mo. Obd:Bernd Peyton